                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                  CENTRAL DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
                       Plaintiff,                    )
                                                     )
               v.                                    )      Case No. 18-4058-CR-C-RK
                                                     )
WILLIAM AUSTIN CRABTREE,                             )
                                                     )
                       Defendant.                    )

                                            ORDER
       Pending are Defendant William Austin Crabtree’s Motions to Suppress. (Docs. 27-28.)
Defendant seeks to suppress all evidence produced by the seizures of his person and searches of
his vehicles and person on March 28, 2017, and on October 17, 2017. On November 21, 2019,
Magistrate Judge Willie J. Epps, Jr. conducted an evidentiary hearing on Defendant’s motions.
(Doc. 48.) On December 8, 2019, Judge Epps issued his Report and Recommendation wherein
he recommends the Court should deny Defendant’s motions. (Doc. 49.)
       On December 17, 2019, Defendant filed objections to the Report and Recommendation.
(Doc. 52.) In large part, Defendant’s objections reiterate the arguments he raised in his motions.
The Government has not responded to Defendant’s objection, and the time for doing so has passed.
L.R. 74.1(b)(2). As required by 28 U.S.C. § 636(b)(1), the Court has conducted a de novo review.
After carefully considering and independently reviewing the record, the parties’ arguments, and
the applicable law, the Court adopts Judge Epps’s findings of fact and conclusions of law in his
Report and Recommendation. This Order is meant only to summarize and supplement the Report
and Recommendation.
                                          Background 1
A.     March 28, 2017 Searches and Arrest
       Beginning in 2016, law enforcement “continuously” and “constantly” received information
from several sources about Defendant associating with known drug dealers as well as making



       1
        Unless otherwise noted, the facts in this section were obtained from the hearing transcript
(Doc. 48).



           Case 2:18-cr-04058-RK Document 55 Filed 05/11/20 Page 1 of 6
multiple trips to the Kansas City area to purchase large amounts of methamphetamine and bringing
it “back to the central Missouri area” for distribution. (Doc. 48. at 5-15.) Law enforcement also
observed Defendant associating with known drug dealers. Id. at 5. As a result, the Mid-Missouri
Unified Strike Team and Narcotics Group (“MUSTANG”) Drug Task Force began surveilling
Defendant. Id. at 5-7, 9, 13-14.
       On March 28, 2017, Task Force Officer (“TFO”) Kyle Petty was surveilling Defendant.
Id. at 6-7, 15-16. When Defendant left his girlfriend’s residence, TFO Petty began following
Defendant’s vehicle and contacted Jefferson City Police Officer Jeremy Bowman. Id. at 8-9. TFO
Petty briefly told Officer Bowman about Defendant’s involvement in methamphetamine
trafficking and informed him that Defendant, who was driving a black Escalade, was leaving his
girlfriend’s residence, where TFO Petty suspected Defendant was storing methamphetamine. Id.
at 7-8, 23-24, 43-44. Officer Bowman was also familiar with Defendant and his involvement in
drug trafficking. Id. at 39. Because he suspected Defendant was engaging in drug activity, TFO
Petty told Officer Bowman that “if [Officer Bowman] could make a stop on [Defendant], to go
ahead.” Id. at 8-9, 23-25.
       Officer Bowman activated his patrol car’s radar.         Id. at 24-25.    After identifying
Defendant’s vehicle and determining Defendant was speeding, Officer Bowman stopped
Defendant. Id. at 25. After talking with Defendant, Officer Bowman returned to his vehicle and
determined Defendant had a valid license and no warrants. Id. at 27. Officer Bowman returned
to Defendant’s vehicle and asked him to step out of the vehicle; Defendant complied. Id. Although
Defendant denied having contraband, he immediately reached for his right pocket when asked
about contraband. Id. at 28. Defendant complied with Officer Bowman’s command to keep his
hands out of his pockets. Id. Defendant denied consent to the search of his person or vehicle. Id.
at 28-29. Officer Bowman patted down Defendant for weapons to ensure officer safety and also
because of the information provided by TFO Petty and Officer Bowman’s belief that Defendant
was associated with narcotics and was part of a federal investigation. Id. at 28, 44. No weapons
were found on Defendant. Id. at 28, 46.
       Officer Bowman deployed his nationally and state certified drug canine, Chopper, 2 to sniff
the exterior of Defendant’s vehicle. Id. at 20-22, 29, 31-33, 46, 59-60. Chopper alerted Officer
Bowman that he detected one of his trained odors at the front of Defendant’s vehicle. Id. at 29,

       2
           Chopper was in Officer Bowman’s patrol car at the time of the stop.
                                                 2

            Case 2:18-cr-04058-RK Document 55 Filed 05/11/20 Page 2 of 6
47-48. A search of the vehicle revealed an operable digital scale with methamphetamine residue.
Id. at 29-30, 50. Officer Bowman arrested Defendant and searched him. Id. at 30, 53. Officer
Bowman located “an abnormal substance between [Defendant’s] legs.” Id. The substance was
approximately forty grams of methamphetamine. Id. at 30-31.
B.      October 17, 2017 Search and Arrest
        On October 17, 2017, Moniteau County Sheriff’s Deputy Wayne Cleveland received a
report of a black Lincoln parked on private property. Id. at 63, 70-71. With Tipton Police Chief
Edward Wiecken’s assistance, the black Lincoln was located in the parking lot of an apartment
complex where “multiple” narcotics investigations had previously occurred. Id. at 63-65, 71-74,
80-81. Deputy Cleveland observed the Lincoln’s driver, Tyler Henderson, reach into the driver’s
side window of a gold Cadillac, which was driven by Defendant. Id. at 65-66, 73. Deputy
Cleveland exited his vehicle, and Henderson walked away from Defendant’s vehicle with twenty
dollars in his hand. Id. at 66, 74.
        While Deputy Cleveland spoke with Henderson, Defendant got out of his vehicle and
“briskly” walked away. Id. at 67. Chief Wiecken and Deputy Cleveland ordered Defendant to
stop. Id. at 68, 81-82. Defendant refused to stop until Deputy Cleveland threatened to deploy his
Taser. Id. at 68. Deputy Cleveland learned Defendant was on probation for possession of a
controlled substance. Id. at 69, 78. Defendant refused consent to search of his vehicle. Id. at 69.
Based on Defendant being on probation and his other actions, Deputy Cleveland requested a drug
canine. Id. at 69, 78, 85-86. Ten to fifteen minutes later, Moniteau County Sheriff Tony Wheatley
arrived with his nationally certified narcotics and tracking canine, Mizzou. Id. at 69-70, 83-85,
88-90. Mizzou indicated a positive alert for drugs at the driver’s door. Id. at 70, 86-87. A search
of the vehicle revealed a bag of more than 300 grams of methamphetamine on the front floorboard.
Id. at 70.
C.      Indictment
        In May 2018, Defendant was charged with violating 21 U.S.C. §§ 841(a)(1) and (b)(1)(C)
on March 28, 2017, for knowingly and intentionally possessing with the intent to distribute a
detectable amount of methamphetamine. (Doc. 2.) In addition, Defendant was charged with
violating 21 U.S.C. §§ 841(a)(1) and (b)(1)(A) on October 17, 2017, for knowingly and
intentionally possessing with the intent to distribute 50 grams or more of methamphetamine. Id.



                                                3

             Case 2:18-cr-04058-RK Document 55 Filed 05/11/20 Page 3 of 6
Defendant moved to suppress evidence produced as a result of the allegedly illegal searches and
seizures on March 28, 2017, and October 17, 2017. (Docs. #27-28).
D.     Evidentiary Hearing
       During the November 21, 2019 evidentiary hearing on Defendant’s motions to suppress,
TFO Perry, Officer Bowman, Deputy Cleveland, Chief Wiecken, and Sheriff Wheatley testified
to the facts outlined above. Id. at 3-91. In addition, Defendant called a certified automotive
technician, Timothy Rainey, to testify about the air pressure relief valve in the 2008 Cadillac
Escalade – the type of vehicle searched on March 28, 2017. Id. at 92-96. According to Rainey,
air enters the Escalade below the windshield and travels into the air conditioning compressor or
heater component. Id. at 99. The air then comes out the car vents. Id. at 99-100. If the car’s
windows and doors are closed, Rainey testified the air would only leave the vehicle through the
pressure valve in the back of the vehicle. Id. at 100. Rainey stated no air in the vehicle’s cabin
travels into the engine or through the vehicle’s headlights or grille but air could seep out the
window seals or doors. Id. at 101-02.
                                           Discussion
A.     Motion to Suppress – Count One
       Defendant does not dispute Officer Bowman had probable cause to stop him for speeding
on March 28, 2017, but he argues Officer Bowman illegally prolonged the stop. Law enforcement
may detain a person for investigatory purposes if law enforcement has reasonable suspicion that
criminal activity “may be afoot.” Terry v. Ohio, 392 U.S. 1, 25-31 (1968). “In determining
whether an officer possessed reasonable suspicion to conduct a temporary investigative detention,
or ‘Terry stop,’ courts look only at the information the officer possessed at the time.” Waters v.
Madson, 921 F.3d 725, 736 (8th Cir. 2019) (citations omitted).                 “To establish an
unreasonably prolonged detention, the defendant must show that the officer detained him beyond
the amount of time otherwise justified by the purpose of the stop and did so
without reasonable suspicion.” United States v. Meier, 759 F. App’x 523, 532 (8th Cir.), cert.
denied, 140 S. Ct. 183 (2019) (citing United States v. Donnelly, 475 F.3d 946, 951-52 (8th Cir.
2007)). Based on the totality of circumstances presented at the evidentiary hearing and set forth
in Judge Epps’s Report and Recommendation (Doc. 49, at 4-6), the Court finds Officer Bowman
had reasonable suspicion to conduct a Terry stop, and Defendant’s detention was justified.



                                                4

          Case 2:18-cr-04058-RK Document 55 Filed 05/11/20 Page 4 of 6
        Defendant also argues Chopper was an unreliable drug canine, and therefore, his alert to
drugs could not create probable cause to search the vehicle. “Assuming that the dog is reliable,
a dog sniff resulting in an alert on a container, car, or other item, standing alone, gives an
officer probable cause to believe that there are drugs present.” United States v. Donnelly, 475 F.3d
946, 955 (8th Cir. 2007). To determine whether a canine’s alert establishes probable cause to
search an area, the court must consider “whether all the facts surrounding a dog’s alert, viewed
through the lens of common sense, would make a reasonably prudent person think that a search
would reveal contraband or evidence of a crime.” United States v. Tuton, 893 F.3d 562, 570 (8th
Cir. 2018), cert. denied, 139 S. Ct. 1192 (2019) (citation omitted).        “[E]vidence of a dog’s
satisfactory performance in a certification or training program can itself provide sufficient reason
to trust his alert.” Id. (citation omitted).
        It is undisputed that Chopper was trained and certified to detect drugs, he could smell odors
on a molecular level, and he was 100% accurate in training and during certification. (Doc. 48, at
55, 59-60.) Defendant presented an automotive technician’s testimony that air from the vehicle
could not escape the front of the car – where Chopper alerted Officer Bowman to the scent of
drugs. But the automotive technician’s testimony did not contradict Chopper’s ability to smell
odors on a molecular level or dispute that Chopper has been 100% accurate in training and
certification.   As such, Defendant presented no evidence challenging Chopper’s training,
certification, abilities, or reliability.      The Court finds Chopper was reliable, and his alert
established probable cause for a search of the vehicle.
B.      Motion to Suppress – Count Two
        Defendant argues the officers’ observations on October 17, 2017 – specifically,
Henderson’s and Defendant’s actions, the timing of the interaction (i.e., night), the location of the
interaction (i.e., in a parking lot associated with drug transactions), the vehicles involved (i.e., a
Lincoln and a Cadillac), and Henderson having twenty dollars in his hand – did not establish
probable cause to detain him. (Doc. 52, at 2.) To determine whether there is probable cause to
detain a defendant, the Court considers “the totality of the circumstances, in light of the officer’s
experience.” United States v. Houston, 920 F.3d 1168, 1172 (8th Cir. 2019) (citation omitted).
Here, the totality of the circumstances includes more than the officers’ observations identified by
Defendant. The Court must consider the following additional observations by the officers: (1)
Henderson leaning into Defendant’s car, (2) Henderson leaving the vehicle once an officer exited


                                                     5

           Case 2:18-cr-04058-RK Document 55 Filed 05/11/20 Page 5 of 6
his vehicle, (3) Henderson walking away from Defendant’s vehicle with money in his hand, (4)
Defendant leaving his vehicle and briskly walking away, (5) Defendant disobeying the officers’
directive to stop walking until he was threatened with a Taser, (6) Defendant’s and Henderson’s
explanations for their meeting, and (7) Defendant being on probation for drug position. When
considering these facts in light of the officers’ collective experience, the Court finds the officers
had a reasonable suspicion that a drug transaction occurred, and they had probable cause to detain
Defendant. See Doc. 49, at 7-8; see also United States v. Houston, 920 F.3d 1168, 1172 (8th Cir.
2019) (finding the defendant’s “flight from the officers in an area known for gun-related crime
was sufficient to justify a reasonable suspicion of criminal activity.”) (citation omitted).
       Defendant also maintains the seizure was longer than necessary. To establish the seizure
was unreasonably prolonged, Defendant must demonstrate law enforcement detained him “beyond
the amount of time otherwise justified by the purpose of the stop and did so
without reasonable suspicion.” Meier, 759 F. App’x at 532. Defendant has not satisfied his
burden. Rather, the record demonstrates law enforcement immediately requested a canine unit,
and within ten or fifteen minutes, the canine unit arrived. Thus, the Court finds the lengthy of the
seizure was not unreasonably prolonged.
                                            Conclusion
       For the foregoing reasons, Defendant’s Objections to the Report and Recommendation
(Doc. 52) are OVERRULED, and Defendant’s Motions to Suppress (Docs. 27-28) are DENIED.
       IT IS SO ORDERED.
                                                          s/ Roseann A. pKetchmark
                                                          ROSEANN A. KETCHMARK, JUDGE
                                                          UNITED STATES DISTRICT COURT
DATED: May 11, 2020




                                                  6

           Case 2:18-cr-04058-RK Document 55 Filed 05/11/20 Page 6 of 6
